HOLLAND, District Judge.
This case was tried before the same jury that tried the indictments against the Lehigh Valley Railway Company (Nos. 23 and 24 of March Sessions, 1910) infra, and those against the Philadelphia & Reading Railway Company (Nos. 25 and 26 of March Sessions. 1910) 184 Fed. 543. The defendant in indictment No. 33 is charged, in 63 counts, with soliciting and accepting from the Philadelphia & Reading Railway Company a concession in relation to transportation of property in interstate commerce, and is the same transaction for which this company was indicted for granting a concession. And in indictment No. 34 the defendant is charged with a similar offense, in 97 counts, with soliciting and accepting from the Lehigh Valley Railway Company a concession in relation to the transportation of property. In other words, the défendant is charged in both indictments with having solicited and accepted a concession on demurrage: charges from each of the above-mentioned railways, and upon both of these indictments the jury found a general verdict of guilty.
Motion and a number of reasons for a new trial were filed, involving the same questions already considered in the case of the United States against the Reading Railway Company, supra, and for the reasons there stated the motion is overruled.